Name: Commission Regulation (EC) No 2338/2001 of 30 November 2001 setting the amounts of aid for the supply of rice products from the Community to the Azores and Madeira
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R2338Commission Regulation (EC) No 2338/2001 of 30 November 2001 setting the amounts of aid for the supply of rice products from the Community to the Azores and Madeira Official Journal L 315 , 01/12/2001 P. 0014 - 0015Commission Regulation (EC) No 2338/2001of 30 November 2001setting the amounts of aid for the supply of rice products from the Community to the Azores and MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Azores and Madeira(1), as last amended by Regulation (EC) No 1449/2001(2), and in particular Article 10 thereof,Whereas:(1) Pursuant to Article 10 of Regulation (EEC) No 1600/92, the requirements of the Azores and Madeira for rice are to be covered in terms of quantity, price and quality by the mobilization, on disposal terms equivalent to exemption from the levy, of Community rice, which involves the grant of an aid for supplies of Community origin. This aid is to be fixed with particular reference to the costs of the various sources of supply and in particular is to be based on the prices applied to exports to third countries.(2) Commission Regulation (EEC) No 1696/92(3), as last amended by Regulation (EEC) No 2596/93(4), lays down common detailed rules for implementation of the specific arrangements for the supply of certain agricultural products, including rice, to the Azores and Madeira. Commission Regulation (EEC) No 1983/92 of 16 July 1992 laying down detailed rules for implementation of the specific arrangements for the supply of rice products to the Azores and Madeira and establishing the forecast supply balance for these products(5), as last amended by Regulation (EC) No 1683/94(6), lays down detailed rules which complement or derogate from the provisions of the aforementioned Regulation.(3) As a result of the application of these detailed rules to the current market situation in the rice sector, and in particular to the rates of prices for these products in the European part of the Community and on the world market the aid for supply to the Azores and Madeira should be set at the amounts given in the Annex.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Pursuant to Article 10 of Regulation (EEC) No 1600/92, the amount of aid for the supply of rice of Community origin under the specific arrangements for the supply of the Azores and Madeira shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 December 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 198, 21.7.2001, p. 5.(3) OJ L 179, 1.7.1992, p. 6.(4) OJ L 238, 23.9.1993, p. 24.(5) OJ L 198, 17.7.1992, p. 37.(6) OJ L 178, 12.7.1994, p. 53.ANNEXto the Commission Regulation of 30 November 2001 setting the amounts of aid for the supply of rice products from the Community to the Azores and Madeira>TABLE>